Carpenter, J.
(after stating the facts). The ve *673diet of the jury was based upon the ground that the signature of defendant Rivard to the note and contract was procured by fraud. It is contended that there was no evidence of fraud, and the jury should therefore have been directed to return a verdict in plaintiffs’ favor. A careful examination of the record convinces us that this contention is well taken. No testimony is pointed out, and we can discover no testimony from which it can be legitimately inferred, that Rivard was deceived by any false statement made by plaintiffs or by plaintiffs’ agents. It would seem from the testimony of defendant himself that the ground upon which he refused to proceed was an unwarranted exaction of Mr. Beller. It is scarcely necessary to say that this afforded no justification.
In support of the judgment in favor of his clients in the court below, defendants’ counsel urged that the agreement in question was void on the ground of public policy, because it was designed “to stifle competition in bidding at a public auction.” In support of this contention numerous cases are cited. We refrain from discussing them. None of them have any application. On principle it cannot be said that the arrangement had any tendency to stifle competition or to injuriously affect any one interested in the property or any one contemplating bidding at the sale. The transaction in question was in the nature of a contract for the sale of the decree. Indeed, it would be quite correct to say that when you deny the application of the authorities relied on by defendant — and we do deny their application — his position can be sustained only by deciding that an absolute sale of the decree is void because it tends to stifle competition. No such proposition-of course is insisted upon; no such proposition is tenable. It is clear to us, therefore, that the contract is not open to the objection under consideration.
The judgment is reversed, and a new trial ordered.
Grant, O. J., and Blair, Moore, and McAlvay, JJ., concurred.